DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 62 is objected to because of the following informalities:  the phrase “A method according to claim 54” should read “the method according to claim 54”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 54, 56, 57, 61, 64, 66 and 72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesach et al. (US20200060550).
	Regarding claim 54, Pesach discloses A method for control of a dental measurement device (“intraoral scanner” in par. [0004]) comprising: 

using one or more sensors to produce a measurement signal (“For example, the elongated object may be configured for probing locations under a gum line. Optionally a sensor is provided to sense when an elongated object is in contact with a ROI” in par. [0093]); and 
identifying a user command from the measurement signal (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]; indication of contact of the elongate element in an axial surface of a tooth); 
generating a control signal based on the identified user command (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]; the processing unit automatically adjusts acquisition parameters based on the detected contact; the processing unit or IOS circuitry activates a light emitter); and 
modifying a function of one or more components of said dental measurement device based on the control signal (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]; the processing unit automatically adjusts acquisition parameters based on the detected contact; the processing unit or IOS circuitry activates a light emitter), 
wherein said gesture comprises contacting a portion of said dental measurement device to an object (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]).  
Regarding claim 56, Pesach discloses The method of claim 54, wherein measuring the gesture comprises: 
measuring one or more of: 
movement of a stylus of a dental measurement device (“Optionally, IOS 100 may include an elongate element 108 optionally fixedly, optionally removably or optionally movably coupled to a first surface 106 of intraoral scanner (IOS) 100 facing a region of interest (ROI). Elongate element 108 may be angled in respect to first surface 106, optionally, extending generally normal to surface 106” in par. [0123]); and contact between said stylus and an object (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]); and 
further comprising: 
controlling the device using said measuring (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]). 
Regarding claim 57, Pesach discloses The method of claim 54, wherein said object is a tooth and further comprising collecting a color measurement of said tooth (“FOV image properties such as, for example, image resolution, contrast, brightness, and/or color profile, etc. are extracted from the image analysis at 204” in par. [0129]; “In some instances, the tooth location in the image can be identified by the color of the tooth (e.g., to differentiate the tooth from gingival tissue) to determine the angle of incidence of projected light onto the scanned tooth” in par. [0132]).  
Regarding claim 61, Pesach discloses The method according to claim 54, wherein said measuring said gesture further comprises measuring using images collected by one or more imagers of said dental measurement device (“As shown in FIG. 1, in some embodiments first surface 106 of intraoral scanner (IOS) 100 facing a region of interest (ROI) may include a plurality of imaging microlenses 110 or microlens arrays, disposed between one or more imagers or image sensors 112 and the ROI being scanned. As used herein the terms “Imager” and Image Sensor” are used interchangeably and apply generally to any image acquisition sensor” in par. [0118]).  
Regarding claim 64, Pesach discloses The method of claim 54, further comprising providing feedback related to an angle between said dental measurement device and said dental object (“For example, an IOS may include a probe. The probe may be used to explore regions below a gum line. Images produced by the IOS may be used to define the location of the probe and/or a feature touched by the probe under the gum line and/or to relate features imaged above the gum line to features explored below the gum line. The depth, angle and/or directional relationship between the probe tip under the gum line and/or revealed structures above the gum line are optionally estimated via image processing” in par. [0112]).  
Regarding claim 66, Pesach discloses A method according to claim 55, wherein: 
said dental measurement device includes a stylus (“For example, an IOS may include a probe” in par. [0112]); 
said measuring further comprises contacting said stylus to said object (“The probe may be used to explore regions below a gum line. Images produced by the IOS may be used to define the location of the probe and/or a feature touched by the probe under the gum line and/or to relate features imaged above the gum line to features explored below the gum line” in par. [0112]); and 
further comprising providing feedback related to one or more of: an angle of said stylus with respect to said object; and a force of contact of said stylus with said object (The depth, angle and/or directional relationship between the probe tip under the gum line and/or revealed structures above the gum line are optionally estimated via image processing” in par. [0112]).
Regarding claim 72, Pesach discloses The method of claim 54, and further comprising displaying where measurement has been collected in relation to a tooth (par. [0104]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 54-56, 60, 61 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Sabina et al. (US2016/0259515) in view of Pesach et al. (US20200060550).
Regarding claim 54, Sabina discloses, except for the limitations italicized below, A method for control of a dental measurement device (fig. 1-8; “touch sensitive scanner 150” in par. [0023]; “intraoral scanner 200” in par. [0056]) comprising: 
measuring a gesture performed by moving a dental measurement device, the measuring said gesture comprising: 
using one or more sensors to produce a measurement signal (touch input data in par. [0038]); and 
identifying a user command from the measurement signal (“The touch sensor 230 may detect a touch input gesture including, but not limited to, swipe gestures, hold gesture, single-finger touch gestures, and/or multi-finger touch gestures. Responsive to detecting a touch input, touch sensor 230 may generate touch input data (also referred to as a touch input signal) for a particular touch gesture and transmit the touch input data to a connected computing device. The touch input gesture may be used to control the user interface of the intraoral scan application 108. For example in scan mode, a swipe left and swipe right gesture may allow the user to navigate between teeth segments (e.g., lower arch segment, upper arch segment, and bite segment). A swipe up and swipe down gesture may allow the user to navigate between the various modules of the intraoral scan application 108 (e.g., patient module, scan module, image processing module, delivery module). The touch input gesture may also be used to manipulate medical data that has been generated by the intraoral scanner 200 and sent to a computing device. For example, a hold gesture may allow the user to activate an inertial measurement device and rotate a 3D rendering generated from medical images by rotating the intraoral scanner 200. The touch sensor 230 and at least one button 240 may be used in conjunction to perform additional control of the user interface, medical images, and/or representations generated from the medical images. For example, upon holding the button 240 in conjunction with a swipe up gesture, swipe down gesture or side swipe gesture on the touch sensor 230, the intraoral scan application 108 may launch an overlay mode similar to that shown in FIG. 7. In another example, holding the button 240 in conjunction with a swipe up gesture, swipe down gesture or side swipe gesture may cause the 3D rendering to zoom in or out” in par. [0069]); par. [0037]-[0038], [0068]-[0079]); 
(fig. 7; “FIG. 7 illustrates an example overlay 700 for an intraoral scan application 108. The overlay 700 may appear over various active modes (e.g., scan mode) and may provide assistance information regarding touch gestures that may be used for the particular active mode. For example, in the illustration overlay 700 provides instructional information regarding the use of the intraoral scanner 200 and available control functionality. Swipe gesture instructions 705 may provide the user information on a command that will be entered responsive to a swipe left gesture (e.g., a “Prev” or previous command) and a swipe right gesture (e.g., a “Next” command). Hold gesture instructions 710 may provide the user information on a command that will be entered responsive to a hold gesture (e.g., “Press and hold to rotate the model”)” in par. [0102]); and 
modifying a function of one or more components of said dental measurement device based on the control signal (fig. 7; “responsive to” in par. [0102])), 
wherein said gesture comprises contacting a portion of said dental measurement device to an object.
However, Sabina teaches wherein said gesture comprises moving said dental measurement device, translating said dental measurement device in space, changing an orientation of said dental measurement device with respect to an object, or changing a proximity of said dental measurement device to an object (fig. 5; par. [0098], claim 7).
Pesach teaches, in the same field of endeavor, wherein said gesture comprises contacting a portion of said dental measurement device to an object (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of Pesach for the teaching of Sabina since it would have provided an alternative gesture with predictable results.
Regarding claim 55, the combined references of Sabina and Pesach disclose The method of claim 54, wherein Sabina discloses said gesture comprises one or more of: moving said dental measurement device (par. [0098]); translating said dental measurement device in space (par. [0098]); changing an orientation of said dental measurement device with respect to an object (fig. 5; par. [0098]); and changing a proximity of said dental measurement device to an object (claim 7). 
Regarding claim 56, the combined references of Sabina and Pesach disclose The method of claim 54, wherein Pesach discloses measuring the gesture comprises: 
measuring one or more of: 
movement of a stylus (“elongate element 108” in par. [0108]) of a dental measurement device (“Optionally, IOS 100 may include an elongate element 108 optionally fixedly, optionally removably or optionally movably coupled to a first surface 106 of intraoral scanner (IOS) 100 facing a region of interest (ROI). Elongate element 108 may be angled in respect to first surface 106, optionally, extending generally normal to surface 106” in par. [0108]); and contact between said stylus and an object (“In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit automatically adjusts acquisition parameters based on the detected contact. In some embodiments of the invention when the processing indicates contact of the elongate element with an axial surface or any other surface of an imaged tooth, the processing unit or IOS circuitry activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]); and 
further comprising: 
controlling the device using said measuring (“adjusts acquisition parameters based on the detected contact” and “activates a light emitter that illuminates a side of the element not in contact with or opposite to the side of the element in contact with the axial surface of the tooth” in par. [0104]). 
Regarding claim 60, the combined references of Sabina and Pesach disclose The method of claim 56, wherein Sabina discloses said movement of said stylus comprises one or more of: translations of said stylus in space; orientation of said stylus; and orientation of said dental measurement device with respect to a direction of gravity (fig. 5; par. [0098], claim 7).  
Regarding claim 61, the combined references of Sabina and Pesach disclose The method according to claim 54, wherein Sabina discloses said measuring said gesture (par. [0028]).  
Regarding claim 72, the combined references of Sabina and Pesach disclose The method of claim 54, wherein Sabina discloses and further comprising displaying where measurement has been collected in relation to a tooth (par. [0030]). 
Allowable Subject Matter
6.	Claims 58, 59, 62, 63, 65, 67-71 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667